Frank Holt, Justice. Appellant, age 17, was found in contempt of court after her failure to appear in response to a subpoena as the victim-witness in a rape trial. Several months previously, she had sworn out a warrant for the arrest of three youths on that charge. The case was set for trial on May 31, 1979, at 9:30 a.m. When court was convened on that date, the state and defense announced ready for trial. The jury and all witnesses were present except the appellant who did not respond when her name was called to be sworn as a witness. Court was recessed for about an hour. Attempts to reach her by phone proved futile. The jury was dismissed and charges against the defendants were also dismissed. A petition for a contempt proceeding was filed against appellant by the state. She was picked up by the sheriff’s office about 11:30 a.m. and a hearing was held on the contempt charge at 4 p.m. at which she was represented by court appointed counsel. She was found in contempt, fined $50, assessed court costs of $460, and sentenced to 10 days’ imprisonment. Application for relief was made to this court on June 8, 1979, by a petition for writ of certiorari. On that date was granted the writ and ordered appellant released from jail upon $50 bail. Appellant contends here that the contempt proceeding did not meet due process requirements, the proof was insufficient, and her sentence was excessive. Appellant argues that she was too young, age 17, in view of her difficult circumstances, to act as a mature adult and her actions amounted to immature judgment, carelessness and negligence. We have the power to modify punishment imposed for contempt. Morrow v. Roberts, Judge, 250 Ark. 822, 467 S.W. 2d 393 (1971); and Garner & Rosen v. Amsler, Judge, 238 Ark. 34, 377 S.W. 2d 872 (1964). In Garner, we noted that the primary justification of punishment for contempt lies in the “need for upholding public confidence in the majesty of the law and in the integrity of the judicial system.” There we stated that it is our practice to modify a judgment for contempt when the ends of justice will be served despite a reduction or remission of the punishment. Here appellant has served 8 days of the 10 day jail sentence. Assuming, without deciding, that the requirements of the law were met, we think the “ends of justice” are fully met by a reduction in appellant’s jail sentence to that served and a remission of the $50 fine and $460 court costs. Affirmed as modified. Fogleman and Hickman, JJ., concur.